Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-46 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12-14, 16-25, 27, 28, 31-36, 38, 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Gora et al. (US 20130310643, hereinafter Gora) in view of Melville et al. (US 20090316116, hereinafter Melville.) 
Regarding claim 1, “An apparatus for optical imaging of a luminal organ or surgical cavity which comprises” Gora teaches (¶0013) an apparatus, device and method can be provided which can facilitate imaging of biological tissues, e.g., luminal organs in vivo, using optical techniques.
 As to “a proximal section” Gora teaches (Fig. 2 and ¶0065) proximal optical connector 270
As to “a distal section comprising a transparent portion” Gora teaches (¶0014, ¶0062, and Fig. 2) a rigid capsule connected to the distal end, the capsule can comprise an imaging window characterized with a high optical transparency.
As to “a tether that connects the distal section to the proximal section” Gora teaches (¶0014, ¶0064) the capsule and proximal optical connector 270 are connected via a long small diameter protective tether. 
As to “a two-dimensional (2-D) optical projector that projects an optical beam” Gora teaches (¶0022) an imaging arrangement can be provided which can generate an image when the optical fiber drive shaft rotates and causes the electromagnetic radiation(s) to generate a particular pattern on the luminal or hollow sample(s) (i.e., the pattern in projected); (¶0015 and ¶0060) at the distal end of the fiber, exemplary optics can be assembled, focusing the electro-magnetic radiation (e.g., light) transmitted through the fiber beyond the outer surface of the capsule; (¶0082) Two-dimensional imaging can be obtained by rotating of the mount 1010; (¶0093 and Fig. 7A) the shell can enclose miniature optics that can redirect focused (FWHM diameter of about 30 micrometers) light or other radiation outside the exemplary capsule.
As to “focusing optics that receives the projected optical beam in the 2-D closed curve optical pattern and directs and focuses the light through the transparent portion of the distal section.” Gora teaches (¶0075, ¶0090) focusing the light beam at the tissue using a GRIN lens; (Fig. 9 and ¶0062) light beam is focused towards tissue, passes through transparent portion; (¶0093) the shell can enclose miniature optics that can redirect focused (FWHM diameter of about 30 micrometers) light or other radiation outside the exemplary capsule.
As to “and a reflective scanner that scans the projected optical beam focused by the focusing optics.” Gora teaches (¶0059 and ¶0057) radiation (e.g., light) returning from the tissue 180 can be detected by the microstructural imaging system 110; (¶0090 and ¶0069) for scanning.
Gora does not explicitly teach that the beam is “in a 2- D closed curve optical pattern.” However, Melville teaches (¶0032) A laser can provide a small diameter beam that is projected from the optical scanner so as to project an image; (¶0051) for an endoscope; (¶0042, ¶0056, ¶0058) fiber projects light in a scan pattern; (¶0053) scan pattern is a ellipse pattern (i.e., a closed curve pattern)
As to the reflective scanner that scans the projected optical beam is “from within the distal section through the transparent portion.” Melville teaches (¶0034, ¶0065-¶0066) a certain amount of light is reflected back, for example, into the optics of the display generator; (¶0060 and ¶0110) Although not illustrated in FIG. 2, in many embodiments the sensor 24 (shown in FIG. 1) is disposed within the housing 34 (i.e., distal section). Exemplary techniques for incorporating a sensor 24 are described in U.S. Pat. No. 7,189,961, the complete disclosure of which was incorporated herein by reference above. The sensor 24 is located so as to receive reflected light via the optical fiber. In such embodiments, the optical fiber functions to receive light reflected from the target area. A technique for using the optical fiber to receive light reflected from the target area is described in U.S. Pat. No. 7,189,961. In many embodiments, the sensor 24 is located outside the optical path of the optical fiber. For example, the sensor 24 can be located adjacent the optical fiber where it may receive light reflected from the target area; (¶0041) lens assembly in the projection/receive optics 20 may also direct and focus light reflected from the target area onto the optical scanner 18 and/or onto the sensor 24. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora with projecting according to different scan patterns and capturing said reflected pattern(s) as taught by Melville for the benefit of adjusting desired image characteristics, for example resolution, time-dependent surface coverage.  

Regarding claim 10, “The apparatus of claim 1, wherein a combination of the 2-D optical projector and the reflective scanner generate a cycloid trajectory.” Gora teaches (¶0069) Volumetric images of the esophagus can be obtained during descending of the capsule 150, with spinning the optical core or rotating the motor, through the esophagus into the stomach, providing helical scanning of light beam over the luminal organ (while rotating in a helical motion the incident light see Fig. 10B would be scanned in a cycloid trajectory.)

Regarding claim 12, “The apparatus of claim 1, wherein the distal section has a characteristic radius, and wherein the focusing optics comprises plural focusing optics elements, and at least one focusing optics element is high numerical aperture with focal distance smaller than the characteristic radius of a rigid enclosure.” Gora teaches (¶0067) the optics arrangement can include a high numerical aperture objective lens, an aspheric lens, a ball lens, a GRIN lens, a diffractive optical element, and/or a diffraction grating to spectrally disperse different wavelengths along different spatial locations in the sample where the spatial locations differ along a dimension that is substantially parallel to the tissue surface; (¶0075) By changing the length of the spacer 640 and the GRIN lens 650, different optical properties of the light beam 155, e.g., working distance and spot size at the focus, can be achieved.

Regarding claim 13, “The apparatus of claim 1, wherein the set of focusing optics has a focusing optics element with focal position relative to the distal section that is adjustable.” Gora teaches (¶0075) By changing the length of the spacer 640 and the GRIN lens 650, different optical properties of the light beam 155, e.g., working distance and spot size at the focus, can be achieved.

Regarding claim 14, “The apparatus of claim 13, wherein the set of focusing optics comprises variable focus optics to adjust the focal position of the focusing optics element.” Gora teaches (¶0075) By changing the length of the spacer 640 and the GRIN lens 650, different optical properties of the light beam 155, e.g., working distance and spot size at the focus, can be achieved.

Regarding claim 16, “The apparatus of claim 13, wherein the reflective scanner is configured to be adjusted in centration, tilt, or other position by a mechanical adjustment from outside of the distal section.” Gora teaches (¶0070) using the tether 145, the capsule 150 can be pulled back until a mild resistance is felt (e.g., the lower esophageal sphincter) and the subject can be asked to dry swallow or swallow water to open the lower esophageal sphincter. Meanwhile, the capsule 150 can be slowly pulled back up from the lower esophageal sphincter, and imaging can occur during the manual pullback.

Regarding claim 17, “The apparatus of claim 13, wherein the distal section comprises a linear actuator to adjust the focal position of the focusing optics” Gora teaches (¶0078 and ¶0066-¶0067) optics 830 can be moved (thus changing/adjusting the focal position) by an actuation or beam scanning arrangement(s), such as a motor 840 and/or linear actuator.

Regarding claim 18, “The apparatus of claim 17, wherein the linear actuator translates at least a portion of the focusing optics to adjust the focal position of the focusing optics.” Gora teaches (¶0067) optics arrangement(s) can be translated (thus changing/adjusting the focal position) using a translation means such as a translating driveshaft or a linear motor that resides within the capsule.

Regarding claim 19, “The apparatus of claim 17, wherein the linear actuator translates the 2-D optical projector to adjust the focal position of the focusing optics.” Gora teaches (¶0067) optics arrangement(s) can be translated (thus changing/adjusting the focal position) using a translation means such as a translating driveshaft or a linear motor that resides within the capsule.

Regarding claim 20, “The apparatus of claim 13, wherein the focal position of the focusing optics is determined by an angular position of the reflective scanner.” Gora teaches (¶0082) the reference signal can be back-reflected from the semi reflective surface 1020 mounted in the optical probe-housing 1010, which can position the surface 1020 in the optical path of the light 155. Two-dimensional imaging can be obtained by rotating of the mount 1010, which can comprise an optical probe and a reflective surface 1020

Regarding claim 21, “The apparatus of claim 13, wherein the focal position of the focusing optics is determined by the location of the sample being imaged relative to the distal section.” Gora teaches (¶0076) in the area with a partial contact 720, the tissue can be out of the imaging range of the OFDI system. Thus, one of the preferences for the exemplary imaging system used for this application can be an extended imaging range. In this exemplary case, the imaging range equals about 6.4 mm in air. Doubling this range or implementing an automatic ranging mechanism to adjust raging depth can be used. An additional embodiment includes a capability to extend the axial focus of the imaging beam for cases when the tissue is not in precise contact with the capsule.

Regarding claim 22, “The apparatus of claim 1, wherein a light source provides plural wavelengths and at least one of the wavelengths is chosen for laser-induced marking or ablation.” Gora teaches (¶0057) This exemplary apparatus can include a microstructural imaging system 110, an optical fiber 115, a high power laser source for guided biopsy, laser marking, or tissue treatment 120,

Regarding claim 23, “The apparatus of claim 1, wherein the outer housing of the distal section has one or both of its ends shaped with a conical taper.” Gora teaches (Fig. 9) housing has end caps; (¶0061) tear drop shape.

Regarding claim 24, “The apparatus of claim 1, wherein the outer housing of the distal section is constructed of at least two materials, wherein at least one material is optically transparent, and at least one material is optimized for a functional property other than optical transparency.” Gora teaches (Fig. 2 and ¶0060-¶0062) the housing of the distal imaging portion has a distal cap 230 that is attached to proximal base 220 via expoxy (material optimized for a functional property other than transparency in this case sealing) and housing has an imaging window 225 can be transparent for the light used for imaging.

Regarding claim 25, “The apparatus of claim 1, wherein a central portion of the distal section has a diameter larger or smaller than the diameter of either end of the distal section.” Gora teaches (Fig. 9) end caps vs center.

Regarding claim 27, “A method for optical imaging of a luminal organ or surgical cavity which comprises: providing an apparatus of claim 1; causing the apparatus to scan an optical beam over a luminal organ or surgical cavity; acquiring the optical image of the luminal organ or surgical cavity; and processing and reconstructing the optical image according to the optical trajectory” Gora teaches (¶0013) apparatus, device and method can be provided which can facilitate imaging of biological tissues, e.g., luminal organs in vivo, using optical techniques; (¶0077, ¶0052, and Fig. 12(d)) In order to properly reconstruct volumetric dataset, information about current position of the capsule and its speed during pullback can be used.

Regarding claim 28, “The method of claim 27, wherein the distal section is actuated by pulling or pushing the tether over a length that exceeds the width of the 2-D closed curve pattern to cover a large field of view.” Gora teaches (¶0073) images to be obtained from different lengths of the esophagus, either by peristalsis or manual pulling of the capsule

Regarding claim 31, “The method of claim 27, wherein a portion of the 2-D closed curve optical pattern is used to reconstruct the optical image.” Gora teaches (¶0009 and ¶0077) The volumetric reconstruction of large sections of luminal organs can be achieved by the helical pullback scanning of the imaging optics

Regarding claim 32, “The method of claim 27, wherein multiple portions of the 2-D closed curve optical pattern are used to separately reconstruct multiple optical images.” Gora teaches (¶0009 and ¶0077) The volumetric reconstruction of large sections of luminal organs can be achieved by the helical pullback scanning of the imaging optics; (¶0085) Sequential cross-sections may also be compiled to reconstruct a three-dimensional microscopic representation of the entire luminal organ (see FIGS. 12(d)-12(g))

Regarding claim 33, “The method of claim 32, wherein the separately reconstructed multiple optical images are further processed and then recombined to form a single optical image.” Gora teaches (¶0009 and ¶0077) The volumetric reconstruction of large sections of luminal organs can be achieved by the helical pullback scanning of the imaging optics; (¶0085) Sequential cross-sections may also be compiled to reconstruct a three-dimensional microscopic representation of the entire luminal organ (see FIGS. 12(d)-12(g))

Regarding claim 34, “The method of claim 32, wherein the multiple optical images are acquired with different imaging modalities or imaging contrast by switching or modulating the light source wavelength, intensity or other parameter.” Gora teaches (¶0067) a diffraction grating to spectrally disperse different wavelengths along different spatial locations in the sample where the spatial locations differ along a dimension that is substantially parallel to the tissue surface.

Regarding claim 35, “The method of claim 27, wherein focal position of the focusing optics is controlled synchronously with position of the scanner.” Gora teaches (¶0073) The process of pulling can be also automatic in order to keep the constant velocity and constant distance between consecutive circumferential frames, by using a motor pullback segment outside of the patient; (¶0077) In order to properly reconstruct volumetric dataset, information about current position of the capsule and its speed during pullback can be used. In one exemplary embodiment, such information can be achieved by constant pulling of the capsule, and recording its position by reading distance marks at the tether

Regarding claim 36, “The method of claim 27, wherein focal position of the focusing optics is controlled synchronously with the location of the sample being imaged.” Gora teaches (¶0073) The process of pulling can be also automatic in order to keep the constant velocity and constant distance between consecutive circumferential frames, by using a motor pullback segment outside of the patient; (¶0077) In order to properly reconstruct volumetric dataset, information about current position of the capsule and its speed during pullback can be used. In one exemplary embodiment, such information can be achieved by constant pulling of the capsule, and recording its position by reading distance marks at the tether

Regarding claim 38, “The method of claim 27 wherein the optical beam is projected in the 2-D closed curve multiple times between discrete steps of scan by the reflective scanner.” Gora teaches (¶0022) An imaging arrangement can be provided which can generate an image when the optical fiber drive shaft rotates and causes the electromagnetic radiation(s) to generate a particular pattern on the luminal or hollow sample(s). The tether and the pill can travel along the luminal or hollow sample(s) so as to generate a further pattern, and the luminal or hollow sample(s) can generate the image based on the particular pattern and the further pattern; (¶0085) Sequential cross-sections may also be compiled to reconstruct a three-dimensional microscopic representation of the entire luminal organ (see FIGS. 12(d)-12(g)). Thus, by rotational scanning discrete samples are detected sequentially in time 

Regarding claim 42, “The apparatus of claim 1 wherein the reflective scanner scans the projected optical beam over a length at an outer surface of the transparent portion of the distal section that is at least ten times a major dimension of the 2-D closed curve.” Gora teaches (¶0093) The exemplary capsule according to an exemplary embodiment of the present disclosure can also comprise, e.g., a 12.8 mm (diameter).times.24.8 mm (length) transparent, cylindrical shell bounded by hemispherical end caps (as shown in FIG. 13(b)). According to one exemplary embodiment, the shell can enclose miniature optics that can redirect focused (FWHM diameter of about 30 micrometers) light or other radiation outside the exemplary capsule

Regarding claim 43, “The apparatus of claim 1 wherein the 2-D optical projector scans at a frequency that is 1000-10,000 times higher than the scan frequency of the reflective scanner.” Gora teaches (¶0090) illuminating tissue using, e.g., near-infrared (NIR) wavelengths sweeping from about 1250 nm to 1380 nm. Exemplary circumferential, cross-sectional images can be acquired at, e.g., 20 frames second.sup.-1 using, e.g., a total of 2048 axial (depth) scans per image. Axial resolution can be, e.g., 7 .mu.m in tissue (estimated refractive index n=1.4) and the sensitivity can be about.110 dB.

Regarding claim 44, “The apparatus of claim 1 wherein the proximal sector has a light source and the tether comprises an optical waveguide that connects the light source to the 2-D optical projector.” Gora teaches (¶0015) The tether can be made of a clinical grade material, and can host inside an optical fiber. At the distal end of the fiber, exemplary optics can be assembled, focusing the electro-magnetic radiation (e.g., light) transmitted through the fiber (implying a light source at proximal end) beyond the outer surface of the capsule.

Regarding claim 45, “The apparatus of claim 44 wherein the optical waveguide comprises multiple waveguide elements.” Gora teaches (¶0015) a double clad or multi-clad fiber can be utilized.

Regarding claim 46, “An apparatus of claim 44 wherein the 2-D optical projector comprises part of the optical waveguide” Gora teaches (¶0015 and ¶0060) At the distal end of the fiber, exemplary optics can be assembled, focusing the electro-magnetic radiation (e.g., light) transmitted through the fiber beyond the outer surface of the capsule.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gora and Melville in view of Johnston (US 20060072874.)
Regarding claim 2, Gora and Melville do not teach “The apparatus of claim 1, wherein the 2-D optical projector is a serial projector that is configured to perform rapid beam scanning in a 2-D closed curve.” However, Johnston teaches (abstract) a scanning beam device; (¶0007) the small mass of the optical fiber scanner allows high scan angles at video rates--typically between about 1 kHz and about 50 kHz. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with the high speed optical fiber as taught by Johnston for the benefit of taking up less space and for scanning at desired angles and displacements while using a minimal amount of energy to obtain the desired angles and displacement (¶0003 and ¶0007.)
		
Regarding claim 3, “The apparatus of claim 2, wherein the serial projector performs rapid beam scanning at speeds exceeding 1 kHz.” Johnston teaches (¶0007) The small mass of the optical fiber scanner allows high scan angles at video rates--typically between about 1 kHz and about 50 kHz,

Regarding claim 4, “The apparatus of claim 3, wherein the serial projector is a piezoelectrically actuated optical waveguide excited at or close to its resonance frequency.” Johnston teaches (¶0015 and ¶0047) A piezoelectric or other electro-mechanical assembly is driven by a drive signal to scan the optical fiber so that the illumination spot is scanned over the target area in a desired scan pattern; (¶0048) the point of connection between optical fiber 50 and driving assembly 40 and other physical properties of optical fiber 50 will affect the frequency of the drive signal needed to drive the optical fiber 50 at or near resonance.

Claims 5 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gora and Melville in view of Yu et al. (US 20160135892, hereinafter Yu.)
Regarding claim 5, Gora and Melville do not teach “The apparatus of claim 1, wherein the 2-D optical projector is a parallel projector that is a 2-D optical array configured to project a pattern that is a 2-D closed curve.” However, Yu teaches (¶0008, Fig. 2) a fiber bundle the forms a 2-D array; (¶0076) the annularly shaped energy 106 discharged from the fiber bundle 108C is optically coupled to the annular light delivery medium 136 of the delivery fiber 114B and is discharged through the distal end 122. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with fiber bundle as taught by Yu for the benefit of adjusting beam sizes, shapes, power intensities (¶0006.)

Regarding claim 41, Gora and Melville do not teach “The apparatus of claim 1 wherein the 2-D optical projector comprises multiple projector elements operating in parallel.” However, Yu teaches (¶0008, Fig. 2) a fiber bundle the forms a 2-D array; (¶0076) the annularly shaped energy 106 discharged from the fiber bundle 108C is optically coupled to the annular light delivery medium 136 of the delivery fiber 114B and is discharged through the distal end 122. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with fiber bundle as taught by Yu for the benefit of adjusting beam sizes, shapes, power intensities (¶0006.)

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gora and Melville in view of Wu et al. (US 20180364154, hereinafter Wu.)
Regarding claim 6, Gora and Melville do not teach “The apparatus of claim 1, wherein the reflective scanner is configured to perform slow beam scanning at speeds slower than 60 Hz.” However, Wu teaches (¶0003) scanning at a slow rate, typically 24 to 60Hz. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with the slow rotational scanning as taught by Wu for the benefit of taking higher resolution images of the inside of the luminal organ (¶0002).

Regarding claim 7, Gora and Melville do not teach “The apparatus of claim 6, wherein the scanner is a rotary scanner configured to perform slow beam scanning” However, Wu teaches (¶0003) scanning at a slow rate, typically 24 to 60Hz; (¶0008, ¶0032, ¶0040) scanner is rotated.

Regarding claim 8, “The apparatus of claim 6, wherein the scanner is an angular scanner configured to perform slow beam scanning over a limited range of angular deviations.” Wu teaches (¶0003) scanning at a slow rate, typically 24 to 60Hz; (¶0008, ¶0032, ¶0040) scanner is rotated; (¶0031-¶0032, ¶0034, ¶0049) radially scanning around one axis.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gora and Melville in view of Washburn, II et al. (US 20170265879, hereinafter Washburn.)
Regarding claim 9, Gora and Melville do not teach “The apparatus of claim 1, wherein the 2-D closed curve is an ellipse of which the length of the major axis is less than 120% of the minor axis.” However, Washburn teaches (¶0151) the major axis of the ellipse is approximately 1.1 times as long as the minor axis. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with the asymmetrical cross section as taught by Washburn for the benefit of having different resonant frequencies about the major and minor axes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gora and Melville in view of Zeng et al. (US 20140236022, hereinafter Zeng.)
Regarding claim 11, Gora and Melville do not teach “The apparatus of claim 1, wherein the distal section has a longitudinal axis, and wherein the focusing optics has low numerical aperture and has an optical axis aligned on the longitudinal axis.” However, Zeng teaches (¶0046) using a lens having a low numerical aperture. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with the lens having a low numerical aperture as taught by Zeng for the benefit of having a longer focal length.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gora and Melville in view of Seto et al. (US 20040158159, hereinafter Seto.)
Regarding claim 15, Gora and Melville do not teach “The apparatus of claim 13, wherein the distal section comprises section portions mated by a screw thread mechanism, and the 2-D projector and at least a portion of the focusing optics are on separate mated section portions whose separation distance can be adjusted by means of the threaded screw, which adjusts the focal position of the portion of the focusing optics.” However, (¶0071) adjusting the screw 59 with the driver, and the contact state of the driver distal end with the image guiding fibers 19 is prevented; (¶0066 and ¶0104) A portion at which the lens frame 65 is fit into the outer frame 59 is fixed by adjusting the focusing of the relay optical system 53 in the optical axis direction by using a screw 66. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with the screw mechanism as taught by Seto for the benefit of getting a high quality sharp image.

Claims 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gora and Melville in view of Hart et al. (US 20130027516, hereinafter Hart.)
Regarding claim 26, Gora and Melville do not teach “The apparatus of claim 1, wherein the distal section includes at least one static fiducial landmark.” However, Hart teaches (¶0190) Any number of fiducials 1410 may optionally be included on or within the imaging tray 1402. The fiducials may be at known locations and/or have a known shape. Each fiducial 1410 may have one or more uniquely identifying characteristics so that it can be identified in an image or other data obtained from measurements of the imaging tray 1402. Fiducials may in general serve as useful landmarks in a three-dimensional reconstruction by facilitating global registration of a number of independent three-dimensional measurements and/or images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with the fiducials as taught by Hart for the benefit of accurately reconstructing images in an aligned manner.

Regarding claim 37, Gora and Melville do not teach “The method of claim 27, wherein the distal section includes at least one static fiducial landmark, the method further comprising: obtaining reconstruction parameters based on location of the static landmark in an acquired optical image.” However, Hart teaches (¶0190) Any number of fiducials 1410 may optionally be included on or within the imaging tray 1402. The fiducials may be at known locations and/or have a known shape. Each fiducial 1410 may have one or more uniquely identifying characteristics so that it can be identified in an image or other data obtained from measurements of the imaging tray 1402. Fiducials may in general serve as useful landmarks in a three-dimensional reconstruction by facilitating global registration of a number of independent three-dimensional measurements and/or images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with the fiducials as taught by Hart for the benefit of accurately reconstructing images in an aligned manner.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gora and Melville in view of Papac et al. (US 20130158393, hereinafter Papac.)
Regarding claim 29, Gora and Melville do not teach “The method of claim 27, wherein the reflective scanner is controlled asynchronously with at least one other scanner in the distal section.” However, Papac teaches (¶0020) According to some embodiments, independent control of two scanning elements enables two-dimensional (2-D) lateral scanning of the beam on tissue; (¶0046) an asynchronous (i.e. out of phase) rotation of inner tube 130 and outer tube 140 provides a 3-D scanning profile, or C-scan. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with the independent scanning as taught by Papac for generating a complete profile of the subject.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gora and Melville in view of Johnston et al. (US 20090092364, hereinafter Johnston.)
Regarding claim 30, Gora and Melville do not teach “The method of claim 27, wherein the 2-D projector is made to cease actuation and the reflective scanner positions the optical beam over a region of interest for laser- induced ablation as indicated by the optical image.” However, Johnston teaches (¶0050) an endoscope may be capable of switching between an image acquisition mode and a high-powered therapeutic light mode, such as, for example, suitable to perform laser ablation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with the laser ablation as taught by Johnston for the benefit of removing tissue (e.g., tumor or lesion.) 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Gora and Melville in view of Kiraly et al. (US 20170366773, hereinafter Kiraly.)
Regarding claim 39, Gora and Melville do not teach “The method of claim 27 wherein an image is reconstructed by mapping data points to Cartesian locations.” However, Kiraly teaches (¶0082) the scan data is reconstructed on a three-dimensional grid in a Cartesian format. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with the reconstruction on a three-dimensional Cartesiam format as taught by Kialy for the benefit of generating a voxel representation of scan data.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Gora and Melville in view of Brennan et al. (US 20120330102, hereinafter Brennan.) 
Regarding claim 40, Gora and Melville do not teach “The method of claim 27 wherein the reflective scanner is rotated in alternate directions.” However, Brennan teaches (¶0054) rotating the lens first clockwise and then by the same amount counterclockwise yields two B-scans. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus for imaging biological tissue as taught by Gora and Melville with rotating in a clockwise and counterclockwise directions as taught by Brennan for the benefit of averaging the images to produce a scan with an increase signal-to-noise ration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pratten et al. (US 20180168729) – Relevant to claim 1 - (¶0199) As shown in FIGS. 5A and 5B, the plurality of combined-beam fibers arranged in an array or a pattern at their distal ends so that light is delivered to the optical component 134 according to a pattern. The pattern may include a five-point pattern 502, as shown in FIGS. 5A and 5B

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425          

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425